Case 6:19-cv-00196-GAP-DCI Document 27 Filed 07/05/19 Page 1 of 20 PageID 164




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA

                                 CASE NO. 6:19-cv-196-Orl-31-DCI


    CLIFTON PICTON,
    individually and on behalf of all
    others similarly situated,                                CLASS ACTION

          Plaintiff,                                         JURY TRIAL DEMANDED

    v.

    GREENWAY CHRYSLER-JEEP-DODGE,
    INC d/b/a GREENWAY DODGE
    CHRYSLER JEEP,

           Defendant.
                                           /

                       SECOND AMENDED CLASS ACTION COMPLAINT1

          Plaintiff Clifton Picton brings this class action against Defendants Greenway Chrysler-

Jeep- Dodge, Inc. d/b/a Greenway Dodge Chrysler Jeep (“Greenway”), BDC Promotions, Inc.

(“BDC”), and Voicelogic d/b/a Voicelogic.com (“Voicelogic”), (collectively, “Defendants”) and

alleges as follows upon personal knowledge as to himself and his own acts and experiences, and,

as to all other matters, upon information and belief, including investigation conducted by his

attorneys.




1
 Pursuant to Federal Rule of Civil Procedure 15(a)(2), Plaintiff amends his complaint with the
written consent of Defendant.

                                                 1
Case 6:19-cv-00196-GAP-DCI Document 27 Filed 07/05/19 Page 2 of 20 PageID 165



                                  NATURE OF THE ACTION

       1.       Defendants knowingly and willfully violated the Telephone Consumer Protection

Act, 47 U.S.C. § 227 et seq., (“TCPA”), by making unsolicited prerecorded telemarketing calls2

in violation of consumers’ privacy rights.

       2.       Greenway – one of the largest automotive retailers in the country – knew that it was

prohibited by the TCPA from contacting consumers on their cellular telephones with prerecorded

calls, without their prior express written consent.

       3.       Nevertheless, in a failed attempt to circumvent the TCPA, Greenway did just that

by directing BDC to utilize “ringless”3 voicemail technology supplied by Voicelogic to place calls

to Plaintiff and members of the Class (defined below) to promote its dealership.4

       4.       Through this action, Plaintiff seeks to hold Defendants accountable for their

flagrant violations of the TCPA, and for willfully and knowingly violating the privacy of thousands

of consumers.




2
 The term “call” is not defined by the TCPA. See Satterfield v. Simon & Schuster, Inc., 569 F.3d
946, 953 (9th Cir. 2009). “Webster's defines ‘call’ . . . as ‘to communicate with or try to get into
communication with a person by a telephone.’” Id. at 953-54 (citing Webster's Third New
International Dictionary 318 (2002)).
3
  The term “ringless” was self-servingly coined by companies that peddle this technology, and is
simply false. It is common knowledge that every cellular telephone audibly alerts a consumer
when a voicemail is received.
4
  Like all federal statutory tort actions, the TCPA incorporates vicarious liability principles,
including actual and apparent authority, and ratification. The FCC has made this point explicitly,
recently stating that a seller “may be held vicariously liable under federal common law agency
principles for a TCPA violation by a third-party telemarketer.” See In re Joint Petition Filed by
Dish Network, LLC, the United States of Am., & the States of California, Illinois, N. Carolina, &
Ohio for Declaratory Ruling Concerning the Tel. Consumer Prot. Act (TCPA) Rules, 28 FCC
Recd. 6574, ¶ 24 (FCC May 9, 2013) (hereinafter “2013 Dish Network Order”).


                                                  2
Case 6:19-cv-00196-GAP-DCI Document 27 Filed 07/05/19 Page 3 of 20 PageID 166



       5.      Plaintiff, for himself and a Class of similarly situated individuals, seeks statutory

damages on behalf of himself and members of the Class, and any other legal or equitable remedies

to redress Defendants’ violations of the TCPA.

                                 JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331, given

Defendants’ alleged violations of a federal statute. This Court also has subject matter jurisdiction

pursuant to the U.S. Class Action Fairness Act of 2005, 28 U.S.C. §§ 1332(d)(2) and (d)(6),

because there is diversity of citizenship and the claims of individual class members, in the

aggregate, exceed the jurisdictional minimum of $5,000,000, exclusive of interest and costs.

       7.      Venue is proper in the United States District Court for the Middle District of Florida

pursuant to 28 U.S.C. § 1391(b) and (c) because Defendants are deemed to reside in any judicial

district in which it is subject to the court’s personal jurisdiction, and because Defendants provide

and market their services within this District thereby establishing sufficient contacts to subject it

to personal jurisdiction. Further, Defendants’ tortious conduct against Plaintiff and other members

of the Class occurred within the State of Florida, thereby subjecting Defendants to jurisdiction in

the State of Florida.

                                              PARTIES

       8.      Plaintiff is a natural person who, at all times relevant to this action, was a citizen of

the State of Florida residing in Orange County, Florida.

       9.      Greenway is a Florida corporation with its principal place of business located at

9051 E Colonial Dr., Orlando, FL 32817. Greenway directs, markets, and provides its business

activities throughout the State of Florida.




                                                  3
Case 6:19-cv-00196-GAP-DCI Document 27 Filed 07/05/19 Page 4 of 20 PageID 167



          10.   BDC is a Florida corporation with its principal place of business located at 2729

SE 48th Avenue, Ocala, Florida 34480. BDC directs, markets, and provides its business activities

throughout the State of Florida.

          11.   Voicelogic is a foreign corporation with its principal place of business located at

334 Munster Avenue, Suite 100, Toronto, Ontario M8Z 3C5. Voicelogic directs, markets, and

provides its business activities throughout the State of Florida.

                                            THE TCPA

          12.   The TCPA prohibits: (1) any person from calling a cellular telephone number; (2)

using an automatic telephone dialing system or an artificial or prerecorded voice; (3) without the

recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(A).

          13.   Accordingly, the TCPA exists to prevent communications like the ones made by

Defendants that are at issue in this Complaint. “Voluminous consumer complaints about abuses

of telephone technology—for example, computerized calls dispatched to private homes—

prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 370-71

(2012).

          14.   In an action under the TCPA, a plaintiff must only show that the defendant “called

a number assigned to a cellular telephone service using an automatic dialing system or prerecorded

voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd,

755 F.3d 1265 (11th Cir. 2014).

          15.   The Federal Communications Commission (“FCC”) is empowered to issue rules

and regulations implementing the TCPA. According to the FCC’s findings, calls in violation of

the TCPA are prohibited because, as Congress found, automated or prerecorded telephone calls

are a greater nuisance and invasion of privacy than live solicitation calls, and such calls can be

costly and inconvenient. The FCC also recognized that wireless customers are charged for
                                                  4
Case 6:19-cv-00196-GAP-DCI Document 27 Filed 07/05/19 Page 5 of 20 PageID 168



incoming calls whether they pay in advance or after the minutes are used. In re Rules &

Regulations Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, 18 FCC

Rcd. 14014, 14115 (FCC July 3, 2003) (“Rules & Regulations I”).

       16.     In 2012, the FCC issued an order tightening the restrictions for automated

telemarketing calls, requiring “prior express written consent” for such calls to wireless numbers.

See In re of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, CG Docket

No. 02-278, 27 FCC Rcd. 1830, 1838 (FCC Feb. 15, 2012) (emphasis supplied).

       17.     To obtain express written consent for telemarketing calls, a defendant must

establish that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and

conspicuous disclosure’ of the consequences of providing the requested consent….and having

received this information, agrees unambiguously to receive such calls at a telephone number the

[plaintiff] designates.” Id. at 1837-38, 1844, 1857-58.

       18.     The TCPA regulations promulgated by the FCC define “telemarketing” as “the

initiation of a telephone call or message for the purpose of encouraging the purchase or rental of,

or investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining

whether a communication constitutes telemarketing, a court must evaluate the ultimate purpose of

the communication. See Golan v. Veritas Entm’t, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

       19.     “Neither the TCPA nor its implementing regulations ‘require an explicit mention

of a good, product, or service’ where the implication of an improper purpose is ‘clear from the

context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

       20.     “‘Telemarketing’ occurs when the context of a call indicates that it was initiated

and transmitted to a person for the purpose of promoting property, goods, or services.” Golan,




                                                 5
Case 6:19-cv-00196-GAP-DCI Document 27 Filed 07/05/19 Page 6 of 20 PageID 169



788 F.3d at 820 (citing 47 C.F.R. §§ 64.1200(a)(2)(iii) and (f)(12); Rules & Regulations I, 18 FCC

Rcd. at 14098.

       21.       The FCC has explained that calls motivated in part by the intent to sell property,

goods, or services are considered telemarketing under the TCPA. See id. at 14097-99. This is true

whether call recipients are encouraged to purchase, rent, or invest in property, goods, or services

during the call or in the future. Id.

       22.       In other words, offers “that are part of an overall marketing campaign to sell

property, goods, or services constitute” telemarketing under the TCPA. See id. at 14097.

       23.       If a call is not deemed telemarketing, a defendant must nevertheless demonstrate

that it obtained the plaintiff’s prior express consent. See In re Rules & Regulations Implementing

the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-2778, 30 FCC Rcd. 7961, 7991-92 (FCC

June 18, 2015) (“Rules & Regulations II”) (requiring express consent “for non-telemarketing and

non-advertising calls”).

       24.       As recently held by the United States Court of Appeals for the Ninth Circuit:

“Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and

disturb the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not

allege any additional harm beyond the one Congress has identified.’” Van Patten v. Vertical

Fitness Grp., 847 F.3d 1037, 1043 (9th Cir. 2017) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

1549 (2016) (emphasis in original)).

                                              FACTS

                       Greenway’s Relationship with BDC and Voicelogic

       25.       The subject prerecorded calls were sent by BDC through the use of a “ringless”

calling platform provided by Voicelogic, at the direction and under the control of Greenway.



                                                 6
Case 6:19-cv-00196-GAP-DCI Document 27 Filed 07/05/19 Page 7 of 20 PageID 170



        26.     Prior to transmitting the subject prerecorded calls, BDC consulted with Greenway

as to the content of the messages, and always received final approval to transmit the prerecorded

messages from Greenway.

        27.     Although BDC was responsible for ultimately transmitting the subject prerecorded

messages, Greenway always retained the right to change or add to the content of the messages.

        28.     At all times relevant, Greenway had the right to control BDC’s telemarketing

activities, which right it exercised.

        29.     At all times relevant, Greenway authorized BDC to use Greenway’s name in the

subject unsolicited prerecorded messages.

        30.     Greenway was, at all times relevant, aware of BDC’s marketing activities and

violations of the TCPA.

        31.     Voicelogic was, at all times relevant, aware of Greenway’s and BDC’s marketing

activities and violations of the TCPA.

        32.     Voicelogic knowingly provided Greenway and BDC an avenue and means, through

a calling platform, to transmit the subject prerecorded messages to Plaintiff and the class members.

Further, Voicelogic has direct knowledge, and the right of control of, the complained conduct

alleged herein, as the subject prerecorded messages were transmitted directly by Voicelogic.

        33.     Voicelogic also knowingly partakes in the violative conduct by allowing customers,

like Greenway and BDC, to transmit an unlimited amount of “ringless” voicemails without ever

taking steps to confirm that customers are complying with the TCPA.

        34.     BDC’s and Voicelogic’s acts complained of herein were known, consented to,

and/or ratified by Greenway. Further, Greenway knowingly received and retained monetary

benefit from BDC’s unlawful calling and telemarketing practices alleged herein.



                                                 7
Case 6:19-cv-00196-GAP-DCI Document 27 Filed 07/05/19 Page 8 of 20 PageID 171



       35.     BDC’s reliance on Voicelogic to transmit the subject prerecorded messages was

known, consented to, and/or ratified by Greenway. Further, Greenway knowingly received and

retained monetary benefit from BDC’s use of the Voicelogic “ringless” voicemails platform.

                       “Ringless” Voicemails are Regulated by the TCPA

       36.     “Ringless” voicemail technology was created, and is presently being used by

unscrupulous companies, including Defendants, in an attempt to circumvent the TCPA.

       37.     Unfortunately for Defendants, “ringless” voicemails are regulated by the TCPA and

it is liable under the TCPA for invading consumers’ privacy rights by utilizing such technology

when engaging in its telemarketing practices.

       38.     “Ringless” voicemail technology works by delivering prerecorded messages en

masse to the voicemail boxes of cellular subscribers.

       39.     However, calls made by utilizing this technology are not actually “ringless” since

the prerecorded message that results triggers an audible notification to the consumer once the

message is received.

       40.     Further, the method by which “ringless” voicemails are transmitted to cellular

telephones is essentially the same as the method for transmitting text messages to cellular phones.

This is significant because consumers are entitled to the same consent-based protections for text

messages as they are for voice calls to wireless numbers. See Satterfield, 569 F.3d at 952 (noting

that the FCC has determined that a text message falls within the meaning of “to make any call” in

47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res., Inc., 75 F. Supp. 3d 727, 734 (N.D. Ill. 2014)

(holding that defendant bears the burden of showing that it obtained plaintiff's prior express

consent before sending her a text message).

       41.     As illustrated below, “ringless” voicemails, including the prerecorded messages at

issue in this case, are delivered just like text messages by “establishing a direct Internet-based
                                                8
Case 6:19-cv-00196-GAP-DCI Document 27 Filed 07/05/19 Page 9 of 20 PageID 172



computer-to-computer data connection to the respective voicemails systems of the cellular carries.

As part of the protocol for this data communication, subscribers’ cellular telephone numbers are

used to identify each voicemail box so that the pre-recorded voice messages are inserted into each

voicemail box en masse.”5




       42.     Unlike robocalls and text messages, however, consumers are left powerless to block

“ringless” voicemails from being transmitted to their phones. Thus, a consumer’s voicemail box



5
 Comments Opposing the Petition for Declaratory Ruling and Waiver by National Consumer Law
Center, In re Rules & Regulations Implementing the Tel. consumer Prot. Act of 1991, CG Docket
No.      02-278,     DA       17-364    (FCC       May      18,    2017)       available   at
https://www.fcc.gov/ecfs/filing/105180243621422.
                                                9
Case 6:19-cv-00196-GAP-DCI Document 27 Filed 07/05/19 Page 10 of 20 PageID 173



 could be rendered useless by just a handful of companies using the technology to market their

 businesses.

        43.     The purpose of a “ringless” voicemail is to communicate with or try to get into

 communication with a consumer through the consumer’s cellular telephone.

        44.     Indeed, it is precisely because consumers are unable to block “ringless” voicemails

 that prominent “ringless” voicemail companies such as Stratics, advertise that “ringless”

 voicemails have the highest consumer connection rate over any other technology:6




        45.     The FCC has previously rejected the argument that technologies such as “ringless”

 voicemails are not regulated by the TCPA because they are not traditional “calls.” Particularly, in

 the context of Internet-to-phone text messaging, which is essentially the same technology at issue

 in this case, the FCC has ruled:

                From the recipient’s perspective, Internet-to-phone text messaging
                is functionally equivalent to phone-to-phone text messaging, which
                the Commission has already confirmed falls within the TCPA’s
                protection. And the potential harm is identical to consumers;
                unwanted text messages pose the same cost and annoyance to
                consumers, regardless of whether they originate from a phone or the
                Internet. Finding otherwise—that merely adding a domain to the

 6
  See Stratics Network, https://straticsnetworks.com/ringless-voicemail-drops/ (last visited Dec. 7,
 2017).


                                                 10
Case 6:19-cv-00196-GAP-DCI Document 27 Filed 07/05/19 Page 11 of 20 PageID 174



                 telephone number means the number has not been “dialed”—when
                 the effect on the recipient is identical, would elevate form over
                 substance, thwart Congressional intent that evolving technologies
                 not deprive mobile consumers of the TCPA’s protections, and
                 potentially open a floodgate of unwanted text messages to wireless
                 consumers.7

                            Failed FCC “Ringless” Voicemail Petition

          46.    On January 9, 2017, a putative class action lawsuit under the TCPA was filed

 against TT of Pine Ridge, Inc., (“TT of Pine Ridge”) a vehicle dealership located in Naples,

 Florida, styled Mahoney v. TT of Pine Ridge, Inc., Case No. 9:17-cv-80029-DMM (S.D. Fla. 2017)

 (“Mahoney”).

          47.    At issue in Mahoney was the use of Stratics’ voicemail platform by TT of Pine

 Ridge to promote its dealership’s inventory and related services. [See id. at ECF No. 1].

          48.    On March 31, 2017, All About the Message, LLC, a distributor for Stratics’ ringless

 voicemail platform, filed a Petition for Declaratory Ruling with the FCC seeking a declaration that

 the TCPA does not apply to “ringless” voicemails (the “FCC RVM Petition”). The FCC RVM

 Petition appears to have been initiated and/or coordinated by TT of Pine Ridge as a Motion for

 Stay pending resolution of the FCC RVM Petition was filed on the same day by TT of Pine Ridge

 in the Mahoney lawsuit. [See id. at ECF No. 33].

          49.    The FCC RVM Petition received significant media attention,8 and fierce opposition

 by members of Congress, State Attorney Generals, and consumer protection groups, including the

 National Consumer Law Center.


 7
     See Rules & Regulations II, 30 FCC Rcd. at 8020.
 8
   See, e.g., Sarah Shemkus, You can sound off to the FCC about ‘ringless voice mail’, BOSTON
 GLOBE (May 24, 2017), https://www.bostonglobe.com/business/2017/05/24/you-can-sound-off-
 fcc-about-ringless-voicemail/buOKWDgr06Fxb1m0qk2ZCK/story.html and Tara Siegel Bernard,
 No, Your Phone Didn’t Ring. So Why Voice Mail From a Telemarketer? NY TIMES (June 3, 2017),
 https://www.nytimes.com/2017/06/03/business/phone-ringless-voicemail-fcc-telemarketer.html.
                                                 11
Case 6:19-cv-00196-GAP-DCI Document 27 Filed 07/05/19 Page 12 of 20 PageID 175



         50.    For example, several members of Congress wrote a letter to the Chairman of the

 FCC describing “ringless” voicemails as “a clear-cut attempt at an end-run around legal and

 technological protections against spam and unwanted phone communications.”9

         51.    Similarly, the Attorney Generals for Massachusetts, New York, and Kentucky filed

 an opposition to the FCC RVM Petition stating in pertinent part:

                Ringless voicemails are prerecorded calls within the meaning of the
                TCPA. All About the Message seeks to avoid this conclusion by
                stating that ringless voicemail “bypasses the wireless telephone and
                telephone subscriber altogether,” and by narrowly construing its
                conduct to include only the delivery of the voicemail message to a
                server and not to the consumer. This is a distinction without a
                difference.10

         52.    Ultimately, on June 20, 2017, the FCC RVM Petition was withdrawn after a class-

 wide settlement was reached in Mahoney, and the FCC did not issue a ruling with respect to the

 petition.

                                     Facts Specific to Plaintiff

         53.    On or about February 21, 2018, Voicelogic, at the direction of BDC and on behalf

 of Greenway, called Plaintiff’s cellular telephone number ending in 1843 (“1843 Number”) and

 transmitted the following prerecorded telemarketing call to Plaintiff:

                Good Afternoon, this is Matt Bishop with Greenway Dodge
                Chrysler Jeep RAM. I’m sorry I missed you, I was calling to
                cordially invite you to attend our elimination event this Friday,
                Saturday, and Sunday. To dominate the market, Chrysler Motor
                Corporation has rolled out $150,000 in additional rebates and
                incentives this weekend only. Every vehicle will be discounted up
                to $11,000. Plus, you’ll receive 0% financing for up to 72 months or

 9
  See Correspondence from Members of Congress to the Honorable Ajit Pai, Chairman, FCC (June
 21, 2017) available at https://www.fcc.gov/ecfs/filing/1072811351675.
 10
    Comments Opposing the Petition for Declaratory Ruling and Waiver by Massachusetts, New
 York, and Kentucky, In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,
 CG       Docket     No.       02-278     (FCC      June      2,     2017)     available      at
 https://www.fcc.gov/ecfs/filing/10602714924246.
                                                 12
Case 6:19-cv-00196-GAP-DCI Document 27 Filed 07/05/19 Page 13 of 20 PageID 176



               retail for your trade. Only the first hundred purchasers will be able
               to take advantage of this incredible opportunity. If you’ve been
               thinking about a new car or just not happy with your current vehicle.
               Don’t miss this opportunity to save? My name is Matt Bishop with
               Greenway Dodge Chrysler Jeep RAM. Call me to make an
               appointment for the biggest sale of the year, at 407-704-2962 that
               number again is 407-704-2962. Thank you.

        54.    Upon information and belief, the number provided in the first pre-recorded message

 (407-704-2962) is owned and/or operated by or on behalf of Greenway.

        55.    Defendants called Plaintiff’s 1843 Number with another pre-recorded message on

 or about February 28, 2018.

        56.    The second pre-recorded message states:

               Hi, this is Shaun Allen, General Sales Manager here at Greenway
               Dodge. I just wanted to make sure that uh you’re taking advantage
               of our inventory elimination event that started on Friday. It was a
               huge success this past weekend and we’ve decided to extend it
               through Wednesday, February 28th. We still have all of the
               additional discounts and promotions if you’re able to stop by. We
               need approximately 24 more deals to get our incentive and I am
               instructing my management team to accept any offers. With
               discounts over $11,000 in trade value to the highest peak. I’m sure
               we can make you happy. You can reach me at 407-605-5908. Please
               don’t miss this opportunity and I look forward to hearing from you.
               Thank You.


        57.    Upon information and belief, the number provided in the second pre-recorded

 message (407-605-5908) is owned and/or operated by or on behalf of Greenway

        58.    Plaintiff is the subscriber and/or sole user of the 1843 Number.

        59.    Both pre-recorded messages were sent from the telephone number 407-211-6060,

 a number which upon information and belief, is owned and/or operated by or on behalf of

 Greenway.

        60.    Both pre-recorded messages are telemarketing and/or advertising as they promote

 Greenway’s dealership and vehicle inventory.
                                                13
Case 6:19-cv-00196-GAP-DCI Document 27 Filed 07/05/19 Page 14 of 20 PageID 177



         61.     Further, both pre-recorded messages attempt to entice Plaintiff into purchasing an

 automobile from Greenway.

         62.     Plaintiff received the subject calls within this judicial district and, therefore,

 Defendants’ violation of the TCPA occurred within this district.

         63.     Upon information and belief, Defendants caused similar calls to be sent to

 individuals residing within this judicial district.

         64.     At no point in time did Plaintiff provide Defendants with his express written

 consent to be contacted using a pre-recorded message.

         65.     Defendants’ unsolicited calls caused Plaintiff actual harm, including invasion of his

 privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendants’

 calls also inconvenienced Plaintiff and caused disruption to his daily life.

                                      CLASS ALLEGATIONS

                                            Proposed Class

         66.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf

 of himself and all others similarly situated.

         67.     Plaintiff brings this case on behalf of a Class defined as follows:

                 All persons within the United States who, within the four years
                 prior to the filing of this Complaint, were sent a prerecorded
                 message to their cellular telephone promoting Greenway’s
                 dealership and/or vehicle inventory using Voicelogic’s
                 “ringless” voicemail platform.

         68.     Excluded from the Class are Defendants, their officers, directors, affiliates, legal

 representatives, employees, successors, subsidiaries and assigns, as well as the judge and court

 staff to whom this case is assigned. Plaintiff reserves the right to amend the Class definition if

 discovery of further investigation reveals that the Class should be modified.



                                                       14
Case 6:19-cv-00196-GAP-DCI Document 27 Filed 07/05/19 Page 15 of 20 PageID 178



                                            Numerosity

        69.     Defendants have transmitted prerecorded telemarketing calls to cellular telephone

 numbers belonging to thousands of consumers throughout the United States without their prior

 express written consent. The members of the Class, therefore, are believed to be so numerous that

 joinder of all members is impracticable.

        70.     The exact number and identities of the Class members are unknown to Plaintiff at

 this time, but can be ascertained through discovery. Identification of the Class members is a matter

 capable of ministerial determination from Defendants’ business, lead, and/or call records.

                              Common Questions of Law and Fact

        71.     There are numerous questions of law and fact common to the Class which

 predominate over any questions affecting only individual members of the Class. Among the

 questions of law and fact common to the Class are:

                (a)     Whether Defendants made non-emergency prerecorded telemarketing calls

 to Plaintiff’s and Class members’ cellular telephones;

                (b)     Whether Defendants can meet their burden of showing that they obtained

 prior express written consent to make such calls;

                (c)     Whether Defendants’ conduct was knowing and willful;

                (d)     Whether Defendants are liable for damages, and the amount of such

 damages; and

                (e)     Whether Defendants should be enjoined from such conduct in the future.

        72.     The common questions in this case are capable of having common answers. If

 Plaintiff’s claim that Defendants transmited prerecorded telemarketing calls to telephone numbers

 assigned to cellular telephone services is accurate, Plaintiff and the Class members will have

 identical claims capable of being efficiently adjudicated and administered in this case.

                                                 15
Case 6:19-cv-00196-GAP-DCI Document 27 Filed 07/05/19 Page 16 of 20 PageID 179



                                             Typicality

        73.     Plaintiff’s claims are typical of the claims of the Class members, as they are all

 based on the same factual and legal theories.

                                             Adequacy

        74.     Plaintiff is a representative who will fairly and adequately represent and protect the

 interests of the Class because he shares common interests with Class members as a result of

 Defendants’ misconduct.

        75.     In addition, Plaintiff has retained counsel with substantial experience in prosecuting

 complex litigation and class actions, including those involving violations of the TCPA. Plaintiff

 and his counsel are committed to vigorously prosecuting this action on behalf of the other

 respective members of the Class and have the financial resources to do so. Neither Plaintiff nor

 his counsel have any interests adverse to those of the other members of the Class.

                     Proceeding Via Class Action is Superior and Advisable

        76.     A class action is superior to all other available methods for the fair and efficient

 adjudication of this lawsuit, because individual litigation of the claims of all members of the Class

 is economically unfeasible and procedurally impracticable.          While the aggregate damages

 sustained by the Class are in the millions of dollars, the individual damages incurred by each

 member of the Class resulting from Defendants’ wrongful conduct are too small to warrant the

 expense of individual lawsuits. The likelihood of individual Class members prosecuting their own

 separate claims is remote, and, even if every member of the Class could afford individual litigation,

 the court system would be unduly burdened by individual litigation of such cases.

        77.     The prosecution of separate actions by members of the Class would create a risk of

 establishing inconsistent rulings and/or incompatible standards of conduct for Defendants. For

 example, one court might enjoin Defendants from performing the challenged acts, whereas another

                                                  16
Case 6:19-cv-00196-GAP-DCI Document 27 Filed 07/05/19 Page 17 of 20 PageID 180



 may not. Additionally, individual actions may be dispositive of the interests of the Class, although

 certain class members are not parties to such actions.

                                              COUNT I

                             Violations of the TCPA, 47 U.S.C. § 227(b)
                               (On Behalf of Plaintiff and the Class)

           78.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

 herein.

           79.   It is a violation of the TCPA to make “any call (other than a call made for

 emergency purposes or made with the prior express consent of the called party) using any

 automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

 number assigned to a … cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

           80.   Voicelogic – at the direction of BDC and on behalf of Greenway – transmitted calls

 using a prerecorded voice to the cellular telephone numbers of Plaintiff and members of the Class.

           81.   These calls were made without regard to whether Defendants had first obtained

 express written consent from the called party to make such calls. In fact, Defendants did not have

 prior express written consent to call the cellular telephones of Plaintiff and the other members of

 the Class when its calls were made.

           82.   Defendants have, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an

 artificial or prerecorded voice to make non-emergency telephone calls to the cell phones of

 Plaintiff and the other members of the Class without their prior express consent.

           83.   As a result of Defendants’ conduct and pursuant to § 227(b)(3) of the TCPA,

 Plaintiff and the other members of the Class were harmed and are each entitled to a minimum of

 $500.00 in damages for each violation. Plaintiff and the class are also entitled to an injunction

 against future calls. Id.


                                                  17
Case 6:19-cv-00196-GAP-DCI Document 27 Filed 07/05/19 Page 18 of 20 PageID 181



        WHEREFORE, Plaintiff, on behalf of himself and the other members of the Class, prays

 for the following relief:

        A.      A declaration that Defendants’ practices described herein violate the TCPA;

        B.      An injunction prohibiting Defendants from using an artificial or prerecorded voice

 to contact telephone numbers assigned to cellular telephones without the prior express permission

 of the called party;

        C.      An award of actual and statutory damages;

        D.      An award of treble damages of $1,500.00 for each and every violation, pursuant to

 47 U.S.C. §§ 227(b)(3)(B)-(C); and

        E.      Such further and other relief the Court deems reasonable and just

                                        JURY DEMAND

        Plaintiff and the Class members hereby demand a trial by jury.




                                                18
Case 6:19-cv-00196-GAP-DCI Document 27 Filed 07/05/19 Page 19 of 20 PageID 182



 Date: July 5, 2019

 Respectfully submitted,

 HIRALDO P.A.

 By: /s/ Manuel S. Hiraldo
 Manuel S. Hiraldo, Esq.
 HIRALDO P.A.
 401 E. Las Olas Boulevard
 Suite 1400
 Ft. Lauderdale, FL 33301
 Florida Bar No. 030380
 mhiraldo@hiraldolaw.com
 Telephone: 954-400-4713

  EISENBAND LAW, P.A.                         EDELSBERG LAW, P.A.
  Michael Eisenband                           Scott A. Edelsberg
  Florida Bar No. 94235                       Florida Bar No. 10053719495
  515 E. Las Olas Boulevard, Suite 120        Biscayne Blvd. #607
  Ft. Lauderdale, Florida 33301               Aventura, FL 33180
  Email: MEisenband@Eisenbandlaw.com          scott@edelsberglaw.com
  Telephone: 954.533.4092                     Telephone: 305.975.3320

  IJH LAW                                     SHAMIS & GENTILE, P.A.
  Ignacio J. Hiraldo                          Andrew J. Shamis
  Florida Bar No. 0056031                     Florida Bar No. 101754
  14 NE First Ave. 10th Floor                 14 NE 1st Ave #1205
  Miami, FL 33132                             Miami, FL 33132
  Email: ijhiraldo@ijhlaw.com                 Email: ashamis@shamisgentile.com
  Telephone: 786.351.8709                     Telephone: 305.479.2299
  Counsel for Plaintiff                       Counsel for Plaintiff




                                         19
Case 6:19-cv-00196-GAP-DCI Document 27 Filed 07/05/19 Page 20 of 20 PageID 183



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 5, 2019, I electronically filed the foregoing document

 with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

 served this day on all counsel of record via transmission of Notice of Electronic Filing generated

 by CM/ECF.



                                                     By: /s/ Manuel S. Hiraldo
                                                     Manuel S. Hiraldo, Esq.
                                                     HIRALDO P.A.
                                                     401 E. Las Olas Boulevard
                                                     Suite 1400
                                                     Ft. Lauderdale, FL 33301
                                                     Florida Bar No. 030380
                                                     mhiraldo@hiraldolaw.com
                                                     Telephone: 954-400-4713




                                                20
